Case 1:19-cv-01963-MN Document 47 Filed 05/04/21 Page 1 of 1 PagelD #: 442

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

JOHN DOE,
Plaintiff,

Vv.

UNIVERSITY OF DELAWARE, BOARD )
OF TRUSTEES OF THE UNIVERSITY OF)
DELAWARE, and DANICA MYERS, )

)
Defendants. )

C.A. No. 1:19-cv-1963-MN

STIPULATION OF DISMISSAL WITH PREJUDICE

The parties, by and through their undersigned counsel, hereby agree and stipulate that this

action shall be dismissed with prejudice, as the parties have settled the matter.

/s/ Richard L. Abbott

Richard L. Abbott, Esquire (#2712)
ABBOTT LAW FIRM

724 Yorklyn Road, Suite 240
Hockessin, DE 19707

(302) 489-2529
rich@richabbottlawfirm.com
Attorneys for Plaintiff

 

Dated: May 4, 2021

SO ORDERED this day of

/s/ William E. Manning

William E. Manning, Esquire (#697)
James D. Taylor, Jr., Esquire (#4009)
Jessica M. Jones, Esquire (#6246)
SAUL EWING ARNSTEIN & LEHR LLP
1201 N. Market Street, Suite 2300
Wilmington, DE 19801

(302) 421-6800
william.manning@saul.com
james.taylor@saul.com
jessica.jones(@saul.com

Attorneys for Defendants

Dated: May 4, 2021

, 2021.

 

Judge Maryellen Noreika
